DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities:
Fig. 5 as a whole is unclear because of following reasons: the view presented in fig. 5 is disclosed as another front view of the second embodiment shown in fig. 3. Fig. 3 already shows a front view of the second embodiment of the fan. Thus, fig. 5 shows a view that is different from one shown in fig. 3. Furthermore, the solid lines for all the claimed/shown elements makes it hard to differentiate as to which space is an open space in fig. 5.
In fig. 5: there are multiple instances of reference numeral “13”. It is unclear as to the “13” present between “10” and “8” is a middle region (as discussed on page 12 of the specification, lines 7-17).
In fig. 5: it is unclear as to how the reference numeral “8” represents a plurality of uniformly distributed exhaust ports (as discussed on page 12 of the specification, lines 7-17).
Fig. 3 – 5 does not show as to how the fluid passages and auxiliary passages are connected to one another.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following feature(s) must be shown or canceled from the claim(s). No new matter should be entered.
“a front side surface, a rear side surface, a left side surface, and a right side surface of the housing”, as claimed in claim 1;
“a first side face and a second side face”, as claimed in claim 2;
“a first side surface, a second side surface, a first side face and a second side face”, as claimed in claim 5.
It is suggested that the applicant shows all the claimed sides for better understanding of the invention. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description (see page 12 of the specification, lines 7-17): “17” in fig. 5. It is not clear as to where the enclosed hollow region “17” is present in the second embodiment of the bladeless fan.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
On page 3, in lines 13-14 it is disclosed “FIG. 5 is another front view of the circular bladeless fan according to the second embodiment of the present disclosure”. It is unclear as to how the fig. 5 is shows the front view of the fan according to the second embodiment (already shown in fig. 3). The view of the fan shown in fig. 3 seems to be different from one shown in fig. 5.
Claim Objections
Claims 1 – 15 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 1: “comprising” should read --comprising:--.
Claim 1, line 7: “housing; and a suction end” should read --housing; a suction end--.
Claim 1, lines 11-12: “thereby generating a pressure difference” should read --thereby generating a pressure difference in the fluid passage--.
Claim 1, lines 17-18: “the pressure difference generated between the fluid passage and the auxiliary fluid passage” should read --the pressure difference from the auxiliary fluid passage to the fluid passage--.
Claim 1, line 19: “the exhaust port” should read --the plurality of exhaust ports--.
Claim 2, line 3: “a second side face of the housing” should read --a second side face in the front-rear direction of the housing--.
Claim 4, line 2: “the more than one auxiliary fluid passages and the fluid passage communicate” should read --the more than one auxiliary fluid passage and the fluid passage communicates--.
Claim 5, line 3: “the front and rear direction” should read --a front and rear direction--.
Claim 5, line 4: “fist” should read --first--.
Claim 9, last line: “a fluid” should read --the fluid--.
Claim 11, lines 2-3: “of a front side face, a rear side face, a left side face and a right side face of the housing” should read --of the front side face, the rear side face, the left side face and the right side face of the housing--.
Claims 13 and 14, lines 1-2: “capable of controlling turning on or off and temperature adjustment provided in the” should read --capable of being turned on or off to provide temperature adjustment in the--.
Claims 2 – 15 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a corresponding inner wall” in line 11. It is unclear as to whether the corresponding inner wall is a wall of the fluid passage surrounding the spoiler device or a wall corresponding to some other element/feature in the fan?
Claim 2 recites the limitation “a first side face” and “a second side face”. It is unclear if the claimed faces are same or different from “a front side face, a rear side face, a left side face and a right side face” claimed in lines 6-7 of claim 1. In view of figs. 3 and 4, the claimed first and second sides seems to be same as those of front and rear sides claimed in claim 1.
Claim 5 recites the limitation “a first side surface”, “a second side surface”, “a first side face” and “a second side face”. It is unclear if the claimed faces are same or different from “a front side face, a rear side face, a left side face and a right side face” claimed in lines 6-7 of claim 1. In view of figs. 3 and 4, the claimed first and second sides seems to be same as those of front and rear sides claimed in claim 1.
Claim 15 recites the limitation “the suction ports provided on housing of the enclosed hollow region” in last two lines. It is unclear if the claimed suction ports are same or different from “a plurality of suction ports on the housing” claimed in line 8 of claim 1. Furthermore, it is unclear if “housing of the enclosed hollow region” is same or different from “housing” of the fan. If it is different, then it is unclear as to how the enclosed hollow region has its own separate housing because the fan (as shown in figures) has one housing (2).
Claims 2 – 15 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhu, Xiaoyi (CN 102588255 – herein after Zhu).
In reference to claim 1, Zhu teaches a bladeless fan, comprising (see figs. 4-6): 
a base (104), 
a housing (201+202+103), 
a power device (5) disposed in the housing (in part 103 of the asserted housing), 
wherein 
a fluid passage (3 or 502, 503) disposed in the housing communicates with an auxiliary fluid passage (504) disposed in the housing; 
an exhaust end of the power device (end of power device 5 connected to passage 504) communicates with a plurality of exhaust ports (204) on the housing through the auxiliary fluid passage (504) and the fluid passage (503), the plurality of exhaust ports (204) are disposed in at least one of a front side face, a rear side face, a left side face and a right side face of the housing [in view of fig. A below: the side with 204 is considered to be left/right face of the housing]; and 
a suction end of the power device (end of power device 5 connected to passage 501) communicates (through 501 and 502) with outside (see ¶43) through a plurality of suction ports (203) on the housing; 
a middle region inside the fluid passage (503) is provided with a spoiler device (i.e. a device/structure that helps accelerating a flow of fluid; in Zhu, spoiler device is 505; see ¶43, last 4 lines: the left and right arcs of the chamber 505 plays a role in rapid flow), so that a path along which a fluid passes through the spoiler device is longer than a path along which the fluid passes around a corresponding inner wall (inner wall of 504 or inner wall of port 204), thereby generating a pressure difference; and 
the auxiliary fluid passage (504) is not provided with the spoiler device and communicates with the fluid passage (3/502,503), so that a path along which the fluid passes in the auxiliary fluid passage is shorter than a path along which the fluid passes in the fluid passage (503), thereby transferring a pressure difference from the auxiliary fluid passage to the fluid passage (503); 
so that the pressure difference generated in the fluid passage (503) and the pressure difference generated between the fluid passage (503) and the auxiliary fluid passage (504) are superimposed so that a higher-speed fluid is discharged from the exhaust port (204) to the outside (see ¶44).

    PNG
    media_image1.png
    1007
    1579
    media_image1.png
    Greyscale

Fig. A: Edited figs. 4 and 5 of Zhu to show claim interpretation.
If Zhu remains silent on a spoiler device in the embodiment of the bladeless fan shown in figs. 4-6, then Zhu discloses/teaches in other embodiment of the fan (see ¶34) “a concave-convex streamlined wave turbulent surface 306 is arranged in the fluid channel 3 so that the passage of the fluid is increased by at least 1/3 or more, and the streamlined surface reduces the resistance of the fluid when it passes, and accelerates the speed. To generate a larger pressure difference between the inner and outer casings 201 of the fan to achieve a better effect of cooling off the heat, a plurality of turbulent surfaces formed by repeated arcs, such as a plurality of convex shapes, can also be arranged in the fluid channel 3”. A concave-convex streamlined wave turbulent surface is a spoiler device.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use a spoiler device as taught by Zhu in the fluid channel 3 of the fan shown in embodiment of figs. 4-6 in Zhu for the purpose of accelerating the fluid flow, as recognized by Zhu (in ¶34).
Thus, Zhu, as modified, teaches the bladeless fan, wherein a middle region inside the fluid passage (503) is provided with a spoiler device (a concave-convex streamlined wave turbulent surface 306), so that a path along which a fluid passes through the spoiler device is longer than a path along which the fluid passes around a corresponding inner wall (inner wall of fluid passage 503 surrounding the spoiler device 306), thereby generating a pressure difference. 
In reference to claim 2, Zhu teaches the bladeless fan, wherein the fluid passage (3/503) is disposed in a first side face (left side face in view of fig. 5) in a front-rear direction (in view of fig. 4: direction being into and out of the page or in view of fig. 5: direction being in horizontal direction) of the housing, and the auxiliary fluid passage (504) is disposed in a middle region between the first side face (left face in view of fig. 5) and a second side face (right face in view of fig. 5) of the housing.
In reference to claim 3, Zhu teaches the bladeless fan, wherein the auxiliary fluid passage (504) is disposed between the first side face and the second side face in the housing and communicates with the fluid passage (503).
In reference to claim 4, Zhu teaches the bladeless fan, wherein more than one auxiliary fluid passage (504, 501) is provided, the more than one auxiliary fluid passages and the fluid passage (502, 503) communicate with each other.
In reference to claim 5, Zhu teaches the bladeless fan, wherein the fluid passage (3) comprises a first fluid passage (502) and a second fluid passage (503) respectively provided in a first side surface (first inner circumferential surface portion of the housing 201; in view of fig. 5: this asserted first side surface is on right side) and a second side surface (second inner circumferential surface portion of the housing 201; in view of fig. 5: this asserted second side surface is on left side) in the front and rear direction (in view of fig. 4: direction being into and out of the page or in view of fig. 5: direction being in horizontal direction) of the housing, the first fluid passage (502) is disposed in a first side face of the housing (face of the housing seen in fig. 4), and the second fluid passage (503) is disposed in a second side face of the housing (right face of the housing in view of fig. 5).
In reference to claim 6, Zhu teaches the bladeless fan, wherein the auxiliary fluid passage (504) is disposed (in operational manner and/or partially when viewed in view of fig. 5) between the first fluid passage (503) and the second fluid passage (502) in the front-rear direction of the housing.
In reference to claim 7, Zhu teaches the bladeless fan, wherein the spoiler device (505) is a spoiler face that is concave or convex to extend a path along which the fluid passes (see ¶44: the left and right arc shaped of the air guide chamber 505 or see ¶34: a concave-convex streamlined wave turbulent surface 306).
In reference to claim 8, Zhu teaches the bladeless fan, wherein the spoiler device (505) is curved, triangular, trapezoidal or spiral (see ¶44: the left and right arc shaped of the air guide chamber 505 or see ¶34: a concave-convex streamlined wave turbulent surface 306; thus the spoiler device being curved).
In reference to claim 9, Zhu teaches the bladeless fan, wherein a shape of the housing (201+202+103) is one of the following shapes: diamond shape, pyramid shape, rhombus shape, olive shape, square shape, rectangular shape, triangular shape, curved shape, spherical shape, circular shape or elliptical shape [shape seen in fig. 4 can be considered to be a curved shape or a circular shape]; the fluid passage (3) corresponding to the shape of the housing is curved (as seen in fig. 4) at a turning portion, so that a fluid is able to pass through the fluid passage smoothly.
In reference to claim 10, Zhu teaches the bladeless fan, wherein (as seen in fig. 4) the fluid passage (3) is circular, elliptical, or arc-shaped, allowing the fluid to pass smoothly through the fluid passage.
In reference to claim 11, Zhu teaches the bladeless fan, wherein the plurality of exhaust ports (204) are uniformly disposed in at least one of a front side face, a rear side face, a left side face and a right side face of the housing (in view of fig. A above: in left/right face).
In reference to claim 12, Zhu teaches the bladeless fan, wherein the power device (5) communicates with the fluid passage (502, 503) through a conduit (501) and the auxiliary fluid passage (504).
In reference to claim 15, Zhu teaches the bladeless fan, further comprising an enclosed hollow region (region enclosed by 201+103 i.e. space bounded by 103 and 201), wherein the power device (5) is disposed in the enclosed hollow region, the suction end (end communicating with 501) of the power device (5) communicates with the outside through the suction ports (203) provided on housing of the enclosed hollow region (203 are provided on 201 that partly defines the asserted enclosed hollow region).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Li et al. (CN 202391826 – herein after Li).
Regarding claim 13,
Zhu does not teach a heating element capable of controlling turning on or off and temperature adjustment provided in the conduit.
However, Li teaches a bladeless fan comprising a heating element (3) capable of controlling turning on or off and temperature adjustment provided in the fluid passage.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a heating element as taught by Li in the bladeless fan of Zhu for the purpose of providing selective heating or cooling function in the fan, as recognized by Li (in ¶11 of the translation).
With respect to the location of the heating element in the conduit, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the heating element of Li in the conduit of the bladeless fan of Zhu since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of locating the heating element in the “conduit”.
Regarding claim 14,
Zhu does not teach a heating element capable of controlling turning on or off and temperature adjustment provided in the fluid passage.
However, Li teaches a bladeless fan comprising a heating element (3) capable of controlling turning on or off and temperature adjustment provided in the fluid passage.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a heating element as taught by Li in the fluid passage of the bladeless fan of Zhu for the purpose of providing selective heating or cooling function in the fan, as recognized by Li (in ¶11 of the translation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu (CN 102628466) teaches the implementation of a spoiler device (303/304) in a pipeline (see ¶2 and ¶38 of translation) and the disclosed invention of Zhu can be applied directly or indirectly to other related technologies (see ¶54 of translation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746